UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4040


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL SANDERSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:17-cr-00073-AWA-1)


Submitted: August 20, 2020                                        Decided: August 24, 2020


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Patrick L. Bryant, Appellate Attorney,
Alexandria, Virginia, Suzanne V. Katchmar, Assistant Federal Public Defender, OFFICE
OF THE FEDERAL PUBLIC DEFENDER, Norfolk, Virginia, for Appellant. G. Zachary
Terwilliger, United States Attorney, Alexandria, Virginia, David Coleman, Assistant
United States Attorney, Lisa McKeel, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Michael Sanderson appeals the district court’s judgment revoking his supervised

release and sentencing him to 6 months’ imprisonment, followed by an additional 30-

month term of supervised release. Sanderson contends that the district court failed to

calculate and consider the policy statement range for supervised release, failed to address

his argument for a lesser term of supervision, and failed to adequately explain the reasons

for imposing a 30-month term of supervision. We affirm.

         “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). We will

affirm a revocation sentence that “is within the prescribed statutory range and is not plainly

unreasonable.” United States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006). “When

reviewing whether a revocation sentence is plainly unreasonable, we must first determine

whether it is unreasonable at all.” United States v. Thompson, 595 F.3d 544, 546 (4th Cir.

2010).     A revocation sentence is procedurally reasonable where the district court

adequately explains the sentence after considering the Chapter Seven policy statements and

the applicable 18 U.S.C. § 3553(a) factors. United States v. Slappy, 872 F.3d 202, 207 (4th

Cir. 2017); see 18 U.S.C. § 3583(e). A revocation sentence is substantively reasonable if

the court states a proper basis for concluding that the defendant should receive the sentence

imposed, up to the statutory maximum. Crudup, 461 F.3d at 440. We presume the

substantive reasonableness of a supervised release term that is within the policy statement

range. See United States v. Aplicano-Oyuela, 792 F.3d 416, 425 (4th Cir. 2015). Only if

a sentence is either procedurally or substantively unreasonable do we consider whether the

                                              2
sentence is plainly unreasonable. United States v. Moulden, 478 F.3d 652, 656 (4th Cir.

2007).

         “A court need not be as detailed or specific when imposing a revocation sentence as

it must be when imposing a post-conviction sentence, but it still must provide a statement

of reasons for the sentence imposed.” Thompson, 595 F.3d at 547 (internal quotation marks

omitted). Here, the district court appropriately determined Sanderson’s policy statement

range for the supervised release term following the active imprisonment term. The court

rejected Sanderson’s contention that state supervision was sufficient, noting that Sanderson

had prior difficulties complying with state supervision. Additionally, the district court

provided a sufficient explanation for its imposition of a 6-month term of imprisonment and

a 30-month term of supervised release, citing the need for deterrence, potential risks to

Sanderson and to the public, and the nature and circumstances of Sanderson’s offense and

his criminal history. See Aplicano-Oyuela, 792 F.3d at 425 (explaining that the district

court’s “sentencing rationale . . . can support both imprisonment and supervised release).

         Sanderson’s term of imprisonment and the term of supervised release are within

both the statutory maximum and the policy statement range and are not unreasonable,

plainly or otherwise. We therefore affirm the revocation judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                              3